Citation Nr: 1536636	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-49 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of service connection for degenerative joint disease of the left knee (left knee condition), as secondary to a right knee condition, and if so, whether service connection is warranted.  

2. Entitlement to service connection for degenerative joint disease of the lumbar spine (back condition), as secondary to a right knee condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1962 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a left knee condition and a back condition. 

In characterizing the issue of service connection for a left knee condition, on appeal regarding new and material evidence, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2015) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen that claim have been received, the Board has characterized the claim as set forth on the title page.

The Veteran also presented testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2015. A transcript of that hearing has been associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has not provided new and material evidence regarding his claim of service connection for a left knee condition.


CONCLUSION OF LAW

New and material evidence have not been submitted to reopen the Veteran's claim of service connection for a left knee condition. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petitions to Reopen Previously Denied Service Connection Claims

Rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108. "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured. See Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements for new and material evidence claims have been satisfied by the RO. See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006). Accordingly, the Board concludes that the duty to assist has been satisfied. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records, post-service VA treatment records and lay statements are in the file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Here, the Veteran was afforded a VA Compensation and Pension (C&P) examination for his claim decided here in July 2008. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. No useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New & Material Evidence - Left Knee Condition

The record reflects that the Veteran's claim of service connection for a left knee condition, as secondary to his right knee disability, was last denied by the Board in August 1988. In that decision, the Board determined that there were no evidence of the existence of any nexus between the Veteran's left knee condition and his already service-connected right knee condition. The Veteran did not further appeal the Board decision, and that decision became final. 38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015).

In April 2008, the Veteran filed a claim, which, among other issues, requested the VA to reopen his claim of service connection for his left knee. The claim to reopen, however, failed to name any issues, legal or otherwise, regarding his claimed left knee condition. The claim itself offered no additional evidence that his claimed condition was otherwise related, caused or aggravated by his service-connected right knee condition. In fact, the claim was void of any allegations and/or assertions as to any aspect of the validity of the Veteran's claim for his left knee condition. 

The Board notes that since that Veteran's last denial in August 1988, the Veteran has not provided any evidence related to this matter that would be considered new and material. The new evidence submitted/obtained since that time includes a C&P examination in July 2008, hearing testimony, lay statements and VA treatment records. However, while such evidence is new, as it was not available or of record prior to the last August 1988 decision, the Board finds that none of such evidence can be considered material in establishing a previously unestablished element of service connection. The Board will discuss these in turn. 

As noted previously, new and material evidence must rise to a reasonable possibility of substantiating a claim. 38 C.F.R. § 3.156(a). Here, the Veteran's claim of service connection for his left knee condition has continuously been denied on the lack of etiological/causal relationship between the Veteran's left knee condition and his right knee condition. As such, "material" evidence must, in some way, be related, or tend to establish such a relation between the two knee conditions, or trigger VA's duty to assist to development additional evidence in pursuit of the claim.  

In July 2008, the Veteran was afforded a VA C&P examination for his claimed left knee and back conditions, as they are related to his service-connected right knee condition. During the examination, the Veteran reported that he experienced pain and swelling in his left knee, and that he uses a wheeled walker for ambulation. After a physical examination of the Veteran left knee, which included an X-ray diagnostic, and a review of his claims file, to include the Veteran's medical history, the Veteran was diagnosed with degenerative joint disease of the left knee. The VA examiner, however, concluded that there was no evidence of a relationship between the Veteran's left knee condition, and his right knee disability. The examiner reasoned that there was no medical/clinical evidence that such a causal relationship existed between the two disparate extremities. In other words, the examiner found that the Veteran's right knee disability could not have caused his left knee condition, and that such condition was most likely due to age. 

The Board finds that the July 2008 examination, while certainly new, does not amount to being material, as it does not tend to establish the necessary element for service connection in this case. In fact, this examination is contrary to establishing a causal relationship between the Veteran's left and right knee conditions, and goes against the Veteran's claim. Therefore, such evidence cannot be the basis for reopening the Veteran's claim for service connection, as it is not new and material. 

The Board does acknowledge that the July 2008 VA examination may be considered inadequate for adjudication purposes on the merits, as the conclusion fails to discuss aggravation of the Veteran's left knee by his service-connected disabilities. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). However, the Board notes that VA's duty under VCAA to provide an adequate examination, or obtain a medical opinion, is not triggered for claims to reopen a finally adjudicated claim unless it is found that new and material evidence has been acquired. See 38 C.F.R. § 3.159(c)(4)(iii) (2015); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As such, the Board does not need to address the adequacy of this examination as there was no duty on the part of VA to afford the Veteran an examination.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (holding that, regardless of the RO's determination as to whether new and material evidence has been submitted, the adequacy of a VA medical examination is mooted upon the Board's determination that the claimant has not presented new and material evidence sufficient to reopen a claim). Finally, the Board notes that it is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen.  Id. at 464.  

The Board also notes that the Veteran, his representative, and his brother-in-law, also presented testimony before the undersigned in June 2015. During the hearing, the Veteran, as well as his brother-in-law, made statements regarding how the Veteran's right knee disability has caused his left knee condition. Neither person provided any material testimony that spoke to any connection between the two knee conditions. In fact, much of the testimony was seemingly related to establishing the severity of the Veteran's left knee and back conditions, although both the Veteran's representative and the undersigned attempted to elicit pertinent testimony. Likewise, much of the Veteran's lay statements only repeat his assertions that such condition is related to his service-connected disabilities. Moreover, the undersigned specifically informed the Veteran as to why his claim  had been denied. 

The Board again finds the Veteran's lay evidence to be not new and material on two grounds: first, the Veteran, nor his representative and brother-in-law, is competent as persons without expert medical training, education or experience, to attest to the etiology of the Veteran's left knee degenerative joint disease. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). As laypersons lack appropriate medical training and expertise, such individuals generally are not competent to render a probative (i.e., persuasive) opinion on a medical matter such as etiology of a complex medical disability (to include the one here at issue). 
 
In addition, a close review of the Veteran's lay statements, during his hearing and those submitted to the VA, reveal that such contentions do not provide any new information not previously asserted by the Veteran already. In this regard, the Board points out those statements that simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim. As such, both the Veteran's hearing and his lay statements fail to carry enough probative weight, even under the low evidentiary standards of Shade to be considered new and material. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Finally, the Board notes that new and contemporaneous VA treatment records, since 1988, have been obtained by the VA. Such evidence, again, only speak to the Veteran's diagnosed condition, and the existence of the Veteran's claimed left knee condition, among other conditions. However, the Board notes that, medical records merely describing the Veteran's current condition are not material to the issue of service connection in this case and are not sufficient to reopen a claim for service connection based on new and material evidence. Indeed, these records include no medical opinion or even medical comment relating or "indicating" the currently-diagnosed left knee problem to the Veteran's already service-connected right knee disability. As such, these VA treatment records offer no material evidence in which the Board can reopen the Veteran's claim. 

The Board notes that, as stated above, to reopen a previously final decision for service connection, the Veteran must provide evidence that is both new and material and relates to an unestablished element of the claimed disability. While the Board recognizes that the criteria for such evidence is admittedly low, such requirement is not so low as to not require any additional evidence at all for a previously denied claim to be reopened. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Such interpretation of Shade would amount to a nearly automatic reopening of all previously denied claims upon the receipt of a claim to reopen, and would frustrate the purpose of any regulations surrounding this procedure. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee condition, to include as secondary to a right knee disability have not been met, and the Board's August 1988 denial of service connection remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

 
ORDER

The application to reopen a claim of entitlement to service connection for a left knee condition, as secondary to a right knee disability, is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for a back condition, to include as secondary to a right knee disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA C&P examination for his back condition in July 2008. On examination, the Veteran was diagnosed with degenerative joint disease of the lumber spine. The examiner, after reviewing the Veteran's medical history, concluded that the Veteran's back condition was not related to, caused by or otherwise secondary to, the Veteran's service-connected right knee disability. The examiner opined that there is no medical evidence to support any connection between a knee disability, and the development of a back condition. Ultimately, the examiner noted that the Veteran's back condition was more likely than not due to his sedentary light style, atrophy from lack of moving and age.  

The Board, however, find the July 2008 examination to be inadequate for an appellate review on the merits. While the VA examiner provided a nexus opinion regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's back condition was aggravated by the Veteran's service-connected right knee condition. See Allen v. Brown, 7 Vet. App. at 448. As noted above, conditions that are aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When, however, the VA provides a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examiantion in the first place. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed back condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an examination and/or addendum opinion from a suitably qualified examiner.  This report should discuss the etiology of the claimed back condition, to include as secondary to the Veteran's service-connected right knee disability, and addressing whether it is at least as likely as not that the Veteran's disorders are related to/caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected right knee condition, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


